DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-8, and 10-14 in the reply filed on 3/4/2022 is acknowledged.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a modification processing unit configured to modify” in claim 1, where the disclosure in the original specification with respect to figures 2 and 5, units 16a and 16b, and/or figure 8A, unit 104 appear to be the corresponding structure with respect to said unit for modifying.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen, K.T. and Moonen, M., “Adaptive time-frequency analysis for noise reduction in an audio filter bank with low delay” (hereafter Andersen), in view of Andersen, US 2016/0261961 A1 (hereafter ‘961).
Regarding claim 1, Andersen discloses a method for noise reduction in an audio filter bank with low delay using an asymmetric synthesis window (see Andersen, abstract), wherein the method is for use in an audio processing device (see Andersen, p. 789, section “III.D”).
Herein, Andersen teaches an adaptive time-frequency analysis, where the filter-bank uses window functions (e.g., h[n]) to transform an input signal into L number of bands (see Andersen, p. 785, section “II” and equations 1 and 2).  Andersen further teaches a longer window (e.g., h̴_k[n]) used to improve the frequency resolution of the filter-bank compared to the shorter window function (h[n]) (see Andersen, p. 785, section “II” and equations 4-6).  
Next, Andersen teaches that the shorter window function is used in a primary signal path and the longer window function is used to calculate a gain that is applied to the primary path, where the G̴_k(z) filters provide the X̴_k(z) time-frequency signals in L frequency bands, using the longer window, h̴_k[n],, for improving frequency resolution in the gain calculation path (see Andersen, p. 785, equations 1-2 and 5-6, pp. 789-790, section “IV”, and p. 790, figure 6).
Importantly, Andersen teaches the short-time Fourier transform using the shorter window, h[n], for generating plural subband signals, X(z), for L subbands (see Andersen, pp. 785, section “II” and equations 1-2).  However, Andersen does not appear to teach a second uniquely different time-frequency converter as compared to the shorter window function, because the longer window, h̴_k[n], is coupled to the first time-frequency converter that generates X(z) time-frequency signals (see Andersen, p. 790, figure 6).
‘961 discloses a hearing aid system and the method of operating the hearing aid system (see ‘961 abstract).  Similarly, ‘961 discloses different size window functions (see ‘961, ¶ 0031-0034).  Importantly, ‘961 teaches a hearing aid system using a fixed filter bank of a conventional design and an adaptive filter bank operating with the aggregate window function (see ‘961, ¶ 0077-0081 and figure 2, units 102 and 103).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Andersen with the teachings of ‘961 to reduce the delay of the hearing aid output while reducing noise with a filter bank with better frequency discrimination (see Andersen, pp. 789-790, section “IV” and figure 6, in view of ‘961, ¶ 0081 and figure 2, units 101-105).
Therefore, the combination of Andersen and ‘961 makes obvious:
“An information processing device, comprising: 
a first time-frequency converter configured to perform a time-frequency conversion with respect to an input signal, using a window function having a first width” (see Andersen, pp. 785-786, section “II”, pp. 789-790, section “III-D” and “IV”, and p.790, figure 6, where the G̴_k(z) filters provide the X̴_k(z) time-frequency signals in L frequency bands, using the longer window, h̴_k[n], for improving frequency resolution in the gain calculation path, and see ‘961, ¶ 0079 and 0081 and figure 2, units 101 and 103);
“a second time-frequency converter configured to perform a time-frequency conversion with respect to the input signal, using a second window function having a second width smaller than the first width” (see Andersen, pp. 785-786, section “II”, pp. 789-790, section “III-D” and “IV”, and p. 790, figure 6, G_k(z) filters providing the X(z) signals, where the second window (h) is a shorter window to provide a low delay output, and see ‘961, ¶ 0079-0080 and figure 2, units 101-102); and
“a modification processing unit configured to modify an output of the second time- frequency converter, using a frequency analysis result based on an output of the first time- frequency converter” (see Andersen, pp. 789-790, section “III-D” and “IV” and p. 790, figure 6, “Gain Calculation” and “Multiplier” blocks and see ‘961, ¶ 0081 and 0085, and figure 2, units 104 and 105). 
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “information processing device as claimed in claim 1, wherein a number of frequency bins of the first time-frequency converter, and a number of frequency bins of the second time-frequency converter, are the same” because Andersen teaches that the primary signal path and the adaptive windowing path (i.e., the path used for calculating the gain) each comprise the same amount of frequency bins (see Andersen, pp. 785-786, section “II” and equations 1-2 and 4-6, and pp. 789-790, section “IV” and figure 6).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “information processing device as claimed in claim 1, wherein the second window function is an asymmetric window function” because Andersen teaches an embodiment for creating a Time-Invariant filter where the second window is an asymmetric window (see Andersen, pp. 786-787, section “III.B” and figure 3), where the second asymmetric window (h̴_k[n]) is shown as an asymmetric window in figure 3 (for example, compare Andersen, figure 3, h̴_k[n], k=20 with applicant’s original specification, pp. 12-13, equations 3 and 4, p. 15, [0054], figure 2, units 11a and 12a, and figure 4).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “information processing device as claimed in claim 1, wherein the frequency analysis result at a certain time modifies the output of the second time-frequency converter obtained at a time after the certain time” because Andersen teaches that the two signal paths are processing the same time samples, where the path used to calculate the gain uses a longer window to process time samples from the current time sample to time samples further in the past than the short window used in the primary signal path (see Andersen, pp. 785-786, sections “II”-“III.A” and pp. 789-790, section “IV” and figure 6).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious a “mixing device using the information processing device according to claim 1” where ‘961 makes obvious the use of mixing the processed subbands (see ‘961, ¶ 0086 and figure 2, unit 108).
Regarding claim 8, Andersen discloses a method for noise reduction in an audio filter bank with low delay using an asymmetric synthesis window (see Andersen, abstract), and further discloses the method for use in an audio processing device (see Andersen, p. 789, section “III.D”).
Herein, Andersen teaches an adaptive time-frequency analysis, where the filter-bank uses window functions (e.g., h[n]) to transform an input signal into L number of bands (see Andersen, p. 785, section “II” and equations 1 and 2).  Andersen further teaches a longer window (e.g., h̴_k[n]) used to improve the frequency resolution of the filter-bank compared to the shorter window function (h[n]) (see Andersen, p. 785, section “II” and equations 4-6).  
Next, Andersen teaches that the shorter window function is used in a primary signal path and the longer window function is used to calculate a gain that is applied to the primary path, where the G̴_k(z) filters provide the X̴_k(z) time-frequency signals in L frequency bands, using the longer window, h̴_k[n], for improving frequency resolution in the gain calculation path (see Andersen, p. 785, equations 1-2 and 5-6, pp. 789-790, section “IV”, and p. 790, figure 6).
Importantly, Andersen teaches the short-time Fourier transform using the shorter window, h[n], for generating plural subband signals, X(z), for L subbands (see Andersen, pp. 785, section “II” and equations 1-2).  However, Andersen does not appear to teach a second uniquely different time-frequency converter as compared to the shorter window function, because the longer window, h̴_k[n], is coupled to the first time-frequency converter that generates X(z) time-frequency signals (see Andersen, p. 790, figure 6).
‘961 discloses a hearing aid system and the method of operating the hearing aid system (see ‘961 abstract).  Similarly, ‘961 discloses different size window functions (see ‘961, ¶ 0031-0034).  Importantly, ‘961 teaches a hearing aid system using a fixed filter bank of a conventional design and an adaptive filter bank operating with the aggregate window function (see ‘961, ¶ 0077-0081 and figure 2, units 102 and 103).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Andersen with the teachings of ‘961 to reduce the delay of the hearing aid output while reducing noise with a filter bank with better frequency discrimination (see Andersen, pp. 789-790, section “IV” and figure 6, in view of ‘961, ¶ 0081 and figure 2, units 101-105).
Therefore, the combination of Andersen and ‘961 makes obvious:  
“A latency reduction method to be implemented in an information processing device which performs a process comprising: 
a first time-frequency conversion with respect to an input signal, using a first window function having a first width;” (see Andersen, pp. 785-786, section “II”, pp. 789-790, section “III-D” and “IV”, and p.790, figure 6, where the G̴_k(z) filters provide the X̴_k(z) time-frequency signals in L frequency bands, using the longer window, h̴_k[n], for improving frequency resolution in the gain calculation path, and see ‘961, ¶ 0079 and 0081 and figure 2, units 101 and 103);
“a second time-frequency conversion with respect to the input signal, using a second window function having a second width smaller than the first width” (see Andersen, pp. 785-786, section “II”, pp. 789-790, section “III-D” and “IV”, and p. 790, figure 6, G_k(z) filters providing the X(z) signals, where the second window (h) is a shorter window to provide a low delay output, and see ‘961, ¶ 0079-0080 and figure 2, units 101-102); and
“a modification with respect to the input signal that has been converted by the second time-frequency conversion, using a frequency analysis result based on the first time-frequency conversion” (see Andersen, pp. 789-790, section “III-D” and “IV” and p. 790, figure 6, “Gain Calculation” and “Multiplier” blocks and see ‘961, ¶ 0081 and 0085, and figure 2, units 104 and 105). 
Regarding claim 10, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “information processing device as claimed in claim 2, wherein the second window function is an asymmetric window function” because Andersen teaches an embodiment for creating a Time-Invariant filter where the second window is an asymmetric window (see Andersen, pp. 786-787, section “III.B” and figure 3), where the second asymmetric window (h̴_k[n]) is shown as an asymmetric window in figure 3 (for example, compare Andersen, figure 3, h̴_k[n], k=20 with applicant’s original specification, pp. 12-13, equations 3 and 4, p. 15, [0054], figure 2, units 11a and 12a, and figure 4).
Regarding claim 12, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “information processing device as claimed in claim 2, wherein the frequency analysis result at a certain time modifies the output of the second time- frequency converter obtained at a time after the certain time” because Andersen teaches that the two signal paths are processing the same time samples, where the path used to calculate the gain uses a longer window to process time samples from the current time sample to time samples further in the past than the short window used in the primary signal path (see Andersen, pp. 785-786, sections “II”-“III.A” and pp. 789-790, section “IV” and figure 6).
Regarding claim 14, see the preceding rejection with respect to claim 4 above.  The combination makes obvious the “information processing device as claimed in claim 4, wherein the frequency analysis result at a certain time modifies the output of the second time- frequency converter obtained at a time after the certain time” because Andersen teaches that the two signal paths are processing the same time samples, where the path used to calculate the gain uses a longer window to process time samples from the current time sample to time samples further in the past than the short window used in the primary signal path (see Andersen, pp. 785-786, sections “II”-“III.A” and pp. 789-790, section “IV” and figure 6).

Allowable Subject Matter
Claims 3, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mauler D. and Martin R., “A low delay, variable resolution, perfect reconstruction spectral analysis-synthesis system for speech enhancement”, discloses variable length analysis windows (see abstract and p. 225, section “5.2” and figures 2 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653